DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Irschara et al 20140368651 (hereinafter Irschara).
Regarding claim 1, Irschara discloses a method, comprising: capturing first data with a first sensor and second data with a second sensor in a multi-sensor tracking system, the first and second data corresponding to a path of an object (sensor scans, see figs. 3 and 4, [0027], [0041]), wherein each of the sensors has a set of initial parameters (initial orientations, see [0021], [0040]); generating a first initial object track using the first data and the first initial parameters and a second initial object track using 
Regarding claim 2 as applied to claim 1, Irschara further discloses calculating second optimized parameters for the second sensor, wherein, when a second optimized object track is calculated using the second data and the second optimized parameters, the first and second optimized object tracks have a higher degree of correspondence therebetween than the first and second initial object tracks (recalibrate the miscalibrated sensor based on verifying calibration or determining miscalibration between the sensors, see figs. 3-5, [0026]-[0027], [0040], [0045]).
Regarding claim 3 as applied to claim 2, Irschara further discloses projecting the first and second object tracks into a global coordinate system (see [0043], [0047]). 
Regarding claim 4 as applied to claim 3, Irschara further discloses fusing the first and second object tracks into a fused object track; and outputting the fused object track to an end user (see [0019], [0062]).
claim 5 as to claim 3, Irschara further discloses wherein the first sensor has an associated first tracking unit storing the first initial parameters and processing the first data with the first initial parameters to generate the first initial object track (see [0024], [0027]). 
Regarding claim 6 as applied to claim 5, Irschara further discloses returning the first optimized parameters to the first tracking unit (recalibrate the miscalibrated sensor based on verifying calibration or determining miscalibration between the sensors, see figs. 3-5, [0026]-[0027], [0040], [0045]); and storing the first optimized parameters on the first tracking unit for calculating future object tracks (recalibrate the miscalibrated sensor based on verifying calibration or determining miscalibration between the sensors, see figs. 3-5, [0026]-[0027], [0040], [0045]).
Regarding claim 7 as applied to claim 1, Irschara further discloses calculating the first initial object track in a first local coordinate system and the second initial object track in a second local coordinate system (camera path, laser scanner path, location sensor path, see figs. 3-5, [0023]-[0025], [0027], [0041]). 
Regarding claim 8 as applied to claim 1, Irschara further discloses wherein a central processing unit stores the first and second initial parameters and receives the first and second data directly from the first and second sensors (see figs. 3-4, [0021], [0023]-[0025]). 
Regarding claim 10 as applied to claim 2, Irschara further discloses defining a cost function for minimizing positional residuals between the first and second initial object tracks (adjust data captured by a sensor in order to verify maintained calibration or adapt to mis-calibration, see [0026]).
claim 15 as applied to claim 1, Irschara further discloses wherein the object is any one of a golf ball, a baseball, a soccer ball or a football (projectiles moving in space, wherein a football, baseball, or soccer ball generally is a projectile that moves in space, [0033]).
	Regarding claim 16 as applied to claim 1, Irschara further discloses wherein the first and second initial object tracks do not overlap in time (see [0041]).  
	Regarding claim 17 as applied to claim 1, Irschara further discloses wherein certain of the first initial parameters are excluded from optimization (initial orientations, see [0021], [0040]). 
	Regarding claim 18 as applied to claim 1, Irschara further discloses wherein the second sensor is a reference sensor to which the first sensor is calibrated (see figs. 3-5, [0026]-[0027], [0040]).  
	Regarding claim 19, Irschara discloses a system (see fig. 4), comprising: 
a central processing arrangement (404, see fig. 4, [0027]) in communication with a first sensor and a second sensor in a multi-sensor tracking system (108, 202,112, see fig. 4, [0027]), the central processing arrangement receiving first data from the first sensor and second data from the second sensor, the data corresponding to a path of an object (sensor scans, see figs. 3 and 4, [0027], [0041]), wherein each of the sensors has a set of initial parameters (initial orientations, see [0021], [0040]), the central processing arrangement generating a first initial object track using the first data and the first initial parameters and a second initial object track using the second data and the second initial parameters (camera path, laser scanner path, location sensor path, see figs. 3-5, [0027], [0041]), the central processing arrangement matching the first and second initial 
	Regarding claim 20 as applied to claim 19, Irschara further discloses a first tracking unit associated with the first sensor, the first tracking unit storing the first initial parameters and processing the first data with the first initial parameters to generate the first initial object track (see figs. 3 and 4, [0024], [0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Irschara et al 20140368651 (hereinafter Irschara) in view of Zhong et al 20190120955 (hereinafter Zhong).
Regarding claim 9 as applied to claim 1, Irschara discloses the claimed invention. Irschara further discloses wherein one of the first and second sensors is an imager (see fig. 4). However, Irschara does not disclose either one of the first and second sensors is a radar. In the same field of endeavor, Zhong discloses object 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Irschara with Zhong by using a imager and radar to acquire video and radar data, as disclosed by Zhong, for the benefit of performing camera radar alignment.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11, as applied to claim 10, the instant invention discloses performing a brute force grid search across the first and second initial parameters to generate the first and second optimized parameters that minimize the cost function. The above novel features, in combination with the other recited limitations, in dependent claims 2 and 10, and independent claim 1, are not taught, suggested, or made obvious by Irschara, Zhong, or any other prior art of record, alone, or in combination. Claims 12-14 are objected by virtue of being dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferguson et al 10,724,865 discloses calibration of sensors based on road map data.

Bilik et al 20180284220 discloses automatic multiple radar calibration.
Krumm 7,113,885 discloses relative range camera calibration.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648